 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,
12                       Plaintiff,                    No. 2:17-cv-1546 MCE DB
13            v.
14    AVTAR ATWAL, et al.,                             ORDER
15                       Defendants.
16

17           The matter was referred to a United States Magistrate Judge pursuant to Local Rule

18   302(c)(19). On January 30, 2020, the magistrate judge filed findings and recommendations

19   herein which were served on plaintiff and which contained notice that any objections to the

20   findings and recommendations were to be filed within fourteen days after service of the findings

21   and recommendations. The fourteen-day period has expired, and plaintiff has not filed any

22   objections to the findings and recommendations.

23           The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25           1. The findings and recommendations filed January 30, 2020 (ECF No. 22) are adopted in

26   full;

27           2. Plaintiff’s June 21, 2019 motion for default judgment (ECF No. 18) is granted;

28   ////
                                                       1
 1          3. Judgment is entered against defendants Avtar Atwal, Sukhwinder Kaur, Khader

 2   Habibeh, and Nancy Habibeh;

 3          4. Defendants are ordered to pay $4,000 in statutory damages;

 4          5. Defendants are ordered to correct the violation at the property identified in plaintiff’s

 5   complaint, to the extent that defendants have the legal right to do so, so that the facility is readily

 6   accessible to and usable by individuals with disabilities;

 7          6. Defendants are ordered to pay plaintiff $3,980 in attorneys’ fees and costs; and

 8          7. This case is closed.

 9          IT IS SO ORDERED.

10
     Dated: March 10, 2020
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
